Name: 92/202/EEC: Council Decision of 26 March 1992 on the conclusion of the 1986 International Cocoa Agreement
 Type: Decision
 Subject Matter: European construction;  plant product;  international affairs
 Date Published: 1992-04-04

 Avis juridique important|31992D020292/202/EEC: Council Decision of 26 March 1992 on the conclusion of the 1986 International Cocoa Agreement Official Journal L 089 , 04/04/1992 P. 0030 - 0030 Finnish special edition: Chapter 11 Volume 19 P. 0194 Swedish special edition: Chapter 11 Volume 19 P. 0194 COUNCIL DECISION of 26 March 1992 on the conclusion of the 1986 International Cocoa Agreement (92/202/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the European Economic Community and its Member States signed the 1986 International Cocoa Agreement on 30 September 1986 and pursuant to Decision 87/166/EEC (1), notified their intention to apply this Agreement on a provisional basis pending completion of the internal procedures necessary for its approval; Whereas all the Member States have indicated their intention of approving the Agreement; Whereas the Community and the Member States should notify the Secretary-General of the United Nations Organization of their intention of approving the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The 1986 International Cocoa Agreement is hereby approved on behalf of the Community. The Community and its Member States, once they have completed the necessary internal procedures, shall notify the Secretary-General of the United Nations Organization of their approval of the 1986 International Cocoa Agreement, as importing members, in accordance with the provisions of Article 67 thereof, The text of the Agreement is attached to Decision 87/166/EEC. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval on behalf of the Community. Done at Brussels, 26 March 1992. For the Council The President Joaquim FERREIRA DO AMARAL (1) OJ No L 69, 12. 3. 1987, p. 24.